—Judgment, Supreme Court, New York County (Martin Evans, J.), entered December 22, 1988, which, after jury trial, found in favor of defendants against plaintiffs and dismissed the complaint, unanimously affirmed, without costs.
The Supreme Court marshaled the evidence in this complex medical malpractice case, submitting each alleged act of malpractice to the jury by way of special interrogatories. The jury found in favor of defendants. We find that the verdict was not against the weight of the evidence, in view of the conflicting expert testimony presented, nor did the evidence so preponderate in favor of plaintiffs that the verdict could not have been reached on any fair interpretation of the evidence (Niewieroski v National Cleaning Contrs., 126 AD2d 424, lv denied 70 NY2d 602).
The objection to the verdict sheet on the ground that the court should have framed the issues in terms of the named defendant’s malpractice, as opposed to that of its employed physician who treated plaintiff, could not possibly have led to any confusion or prejudice. The unpreserved arguments that the special interrogatories should have recited, in essence, the factual predicates upon which the alleged malpractice was based are without merit, and would have resulted in prolix interrogatories. Concur—Murphy, P. J., Rosenberger, Kassal and Smith, JJ.